—Judgment, Supreme Court, New York County (Ronald Zweibel, J.), rendered October 10, 1991, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him, as a second violent felony offender, to a term of IV2 to 15 years, unanimously affirmed.
All of defendant’s claims are unpreserved for appellate review as a matter of law (People v Howard, 200 AD2d 538; People v Febus, 193 AD2d 475, lv denied 81 NY2d 1072; People v Woods, 199 AD2d 176, lv denied 83 NY2d 860), and we decline to review them in the interest of justice. If we were to review them, we would find that the court’s violation of CPL 270.15 (3) in allowing the sworn jurors to leave the courtroom during the voir dire of the remaining jurors, and the prosecutor’s improper bolstering of the complainant’s identification testimony with testimony of police officers concerning the complainant’s lineup identification, were harmless, and that the court did not unfairly marshal the evidence concerning identification. Concur—Sullivan, J. P., Carro, Nardelli, Williams and Tom, JJ.